—In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Nassau County (Austin, J.), dated January 12, 2001, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff, an elementary school teacher, commenced this action, inter alia, to recover damages for the defendants’ alleged breach of an employment contract. The plaintiff alleges that after the school where she was employed closed, the defendants failed to hire her to teach at the defendant Saint Elizabeth Ann Seton Regional School, a new regional school. She claims that the defendants were obligated to hire her pursuant to the rules and regulations in the teacher’s handbook issued by the defendant Diocese of Rockville Centre, and their failure to do so constituted a breach of her employment contract.
The defendants made out a prima facie case that they did not breach any of the rules and regulations in the teacher’s handbook when they did not hire the plaintiff as a teacher at the defendant Saint Elizabeth Ann Seton Regional School. In response to that showing, the plaintiff failed to establish the existence of a triable issue of fact (see, De Simone v Skidmore Coll., 159 AD2d 926). Accordingly, summary judgment was properly granted to the defendants (see generally, Alvarez v Prospect Hosp., 68 NY2d 320).
In light of this determination we do not reach the defendants’ remaining contentions. Florio, J.P., Feuerstein, O’Brien and Adams, JJ., concur.